Exhibit 10.3

FOURTH AMENDMENT

TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of March 23, 2012 (this
“Amendment”) to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) is
entered into by and among W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock
corporation (the “German Borrower”), W.E.T. AUTOMOTIVE SYSTEMS LTD., a Canadian
corporation (the “Canadian Borrower” and, together with the German Borrower, the
“Borrowers” and each, a “Borrower”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANC OF AMERICA SECURITIES LIMITED, as
administrative agent (in such capacity, the “Administrative Agent”) and BANK OF
AMERICA, N.A., as Swing Line Lender and L/C Issuer (“Bank of America”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, Bank of America and the Administrative
Agent are all parties to the Credit Agreement, dated as of March 30, 2011 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend and waive certain
provisions of the Existing Credit Agreement and the Lenders are willing to
effect such amendments and waivers, on the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE V

DEFINITIONS

SECTION 5.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article IV.



--------------------------------------------------------------------------------

“Bank of America” is defined in the preamble.

“Borrower” is defined in the preamble.

“Canadian Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“German Borrower” is defined in the preamble.

“Lender” is defined in the preamble.

SECTION 5.2. Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE VI

AMENDMENT TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 6.1. Amendment to Article VI. Section 6.18 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

  “6.18 Intentionally Omitted.”

ARTICLE VII

WAIVER

Subject to the terms and conditions hereof, including the occurrence of the
Amendment Effective Date, the Administrative Agent and the Required Lenders
hereby agree to waive (a) the requirement set forth in Section 6.18 of the
Existing Credit Agreement to vote at the annual shareholder’s meeting for the
fiscal year ended 2011 of the German Borrower with all voting rights resulting
from the Equity Interest in the German Borrower in favor of the distribution of
all available profits of the German Borrower, in accordance with applicable
Laws, to the German Borrower’s shareholders and (b) any Default or Event of
Default which may have occurred and may be continuing in connection with the
Loan Parties’ failure to comply with such requirement.

 

2



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on and as of the date first written above
(the “Amendment Effective Date”) when the following conditions have been met:

SECTION 8.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrowers and the Required
Lenders.

SECTION 8.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced,
including fees and expenses of counsel to the Administrative Agent.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 9.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended or waived hereby, including Article X thereof.

SECTION 9.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 9.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 9.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH
PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.

SECTION 9.6. Full Force and Effect; Limited Amendment and Waiver. Except as
expressly amended or waived hereby, all of the representations, warranties,
terms, covenants,

 

3



--------------------------------------------------------------------------------

conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendment and waiver set forth herein shall be limited precisely as provided for
herein to the provisions expressly amended or waived herein and shall not be
deemed to be an amendment to or modification or waiver of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Existing Credit Agreement or
any of the Loan Documents.

SECTION 9.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders that, both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 4.03 of the Credit
Agreement are true and correct.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock corporation By:  

    /s/ Thomas Liedl

  Name: Thomas Liedl   Title:   Chief Financial Officer

W.E.T. AUTOMOTIVE SYSTEMS LTD.,

a Canadian corporation

By:  

    /s/ Caspar Baumhauer

  Name: Caspar Baumhauer   Title:   Chief Executive Officer

BANC OF AMERICA SECURITIES LIMITED,

as Administrative Agent

By:  

    /s/ Kevin Day

  Name: Kevin Day   Title:   Vice President

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

    /s/ David K. Komrska

  Name: David K. Komrska   Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

    /s/ Thomas A. Lakocy

  Name: Thomas A. Lakocy   Title:   Senior Banker

 

 

5



--------------------------------------------------------------------------------

COMERICA BANK By:  

    /s/ Dan M. Roman

  Name: Dan M. Roman   Title:   Senior Vice President THE HUNTINGTON NATIONAL
BANK By:  

    /s/ Steven J. McCormack

  Name: Steven J. McCormack   Title:   Vice President KEYBANK NATIONAL
ASSOCIATION By:  

    /s/ Erik Siersma

  Name: Erik Siersma   Title:   Vice President

 

6